

Exhibit 10.20


AMENDMENT TO
AGREEMENT AND PLAN OF MERGER
AND SECURED PROMISSORY NOTE


THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER AND SECURED PROMISSORY NOTE
("Amendment") is made and entered into as of April 29, 2016 ("Effective Date"),
by and between MeeMee Media Inc., a Nevada corporation ("MeeMee"), All Screens
Media, LLC, a Nevada limited liability company ("ASM") and the holders of 100%
of the membership interests of ASM set forth on the signature page to this
Amendment (collectively, the "ASM Members" and individually, an "ASM Member"),
MeeMee, ASM and the ASM Members are each sometimes hereinafter referred to
individually as a "Party" and collectively as "the Parties."
RECITALS
A.           The Parties entered into the Agreement and Plan of Merger dated May
19, 2015 (the "Merger Agreement"), and the Secured Promissory Note dated May 19,
2015 (the "Note") attached as Exhibit C to the Merger Agreement.
B.           The Parties desire to enter into the Amendment to amend certain
terms of the Merger Agreement and Note as provided herein.
NOW, THEREFORE, in consideration of the foregoing Recitals, and the
representations, warranties, covenants and agreements contained herein or made a
part hereof, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:
1.            Secured Promissory Note.  The Note is amended as follows:
The "Principal Amount" as defined as "Nine Hundred Thousand Dollars
($900,000.00)" in the Note and Merger Agreement shall be deleted in its entirety
and replaced with "Six Hundred Seventy Five Thousand Dollars ($675,000.00)."
Section 3.1 of the Note is deleted in its entirety and replaced with the
following:
   3.1       Funding Schedule.  Holder shall advance to Debtor a total of no
less than $675,000 under this Note on or before May 6, 2016.
The first sentence of Section 6.6 of the Note is deleted in its entirety and
replaced with the following: "This Note may not be assigned or transferred by
the Holder at any time prior to the Maturity Date."
2.            Effect on Capital Stock.
Section 2.1(a) is deleted in its entirety and replaced with the following:
   (a)     Cancellation and Conversion of ASM Interests. On the Merger Date, all
ASM Interests shall, in the aggregate, be converted into Seventeen Million Five
Hundred



--------------------------------------------------------------------------------




 
Thousand (17,500,000) fully paid and non-assessable shares of MeeMee Common
Stock, it being understood that all ASM Interests shall thereby be canceled and
retired and shall cease to exist, and the ASM Members shall only have the right
to receive and divide amongst themselves such shares of MeeMee Common Stock in
consideration for such cancellation.
Section 2.1(d) is deleted in its entirety and replaced with the following:
  (b)     Incentive Bonus Stock. MeeMee shall allocate an additional Seventeen
Million Five Hundred Thousand (17,500,000) shares of MeeMee Common Stock as
incentive bonus stock ("Incentive Bonus Stock") to be issued upon the
achievement of the criteria set forth on Schedule IV.  When the Incentive Bonus
Stock is earned as provided in Schedule IV, the shares shall be issued by MeeMee
amongst the ASM Members in the amounts as provided by the ASM Members to MeeMee
in writing.  The parties agree that Schedule IV satisfies the closing condition
set forth in Section 7.2 (i) of the Merger Agreement.
 
3.            Termination.  Section 9.1 of the Merger Agreement shall be deleted
in its entirety and replaced with the following:
   Section 9.1              Termination. This Agreement may be terminated at any
time prior to the Merger Date:by mutual consent of MeeMee and ASM;
 
   (b)     by ASM if MeeMee fails to make the requisite payments set forth in
paragraph 3.1 of the Note, i.e., no less than a total of $675,000 on or before
May 6, 2016, it being understood that any acceptance of any late payment by ASM
shall constitute a waiver of its termination right as to that particular payment
only;
 
   (c)     by ASM if the Merger shall not have been consummated on or before
June 30, 2016 or if any of the conditions to the Closing set forth in Section
7.3 above shall have become incapable of fulfillment by June 30, 2016 and shall
not have been waived in writing by ASM; provided, however, that the right to
terminate this Agreement under this Section 9.1(c) shall not be available to ASM
if (i) ASM's or the ASM Members' action or failure to act has been a principal
cause of or resulted in the failure of the Merger to occur on or before such
date and such action or failure to act constitutes a breach of this Agreement;
or (ii) the ASM Financial Statements have not been delivered to MeeMee;
 
   (d)     by MeeMee, if the Merger shall not have been consummated on or before
June 30, 2016 or if any of the conditions to the Closing set forth in Section
7.2 above shall have become incapable of fulfillment by June 30. 2016 and shall
not have been waived in writing by MeeMee; provided, however, that the right to
terminate this Agreement under this Section 9.1(d) shall not be available to
MeeMee if its action or failure to act has been a principal cause of or resulted
in the failure of the Merger to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement; or



--------------------------------------------------------------------------------




 
  (e)      by MeeMee or ASM if any Governmental or judicial Authority shall have
issued an injunction, order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting any material portion of the
Merger and such injunction, order, decree, ruling or other action shall have
become final and nonappealable.
 
4.            Effective of Amendment.  The Merger Agreement and Note shall
remain in full force and effect as amended hereby.  The Parties acknowledge and
agree that MeeMee has funded ASM a total of $450,000 under the Note as of the
date of this Amendment.
5.            Miscellaneous. Articles 10.2 through 10.10 of the Merger Agreement
are incorporated herein by reference and shall apply to this Amendment as if
fully set forth herein.
IN WITNESS WHEREOF, each of the parties has caused this Amendment to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.
MeeMee Media, Inc.
 
 
All Screens Media, LLC
 
 
By:
/s/ MARTIN DOANE   
By:
/s/ PETER HEUMILLER 
Name:
Martin Doane
 
Name:
Peter Heumiller
Title:
Executive Chairman
 
Title:
Managing Member
Date:
   
Date:
 





ASM MEMBERS:
 
   
Peter Heumiller
 
 
Howard Sichel
 
 
By:
/s/ PETER HEUMILLER   
By:
/s/ HOWARD SICHEL 
Name:
Peter Heumiller
 
Name:
Howard Sichel
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest
Date:
   
Date:
 



Denis Barry
 
Andrew Karp
 
 
By:
/s/ DENIS BARRY   
By:
/s/ ANDREW KARP 
Name:
Denis Barry
 
Name:
Andrew Karp
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest
Date:
   
Date:
 






--------------------------------------------------------------------------------







Schedule IV
Incentive Shares





















